Citation Nr: 0518033	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-28 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to non-service-connected disability pension.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty between July 1944 and 
October 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The appellant served on active duty during a period of 
war from July 29, 1944 until October 12, 1944, a period of 
less than 90 days.

2.  The veteran was released from service for lacking 
adaptability to military service.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for non-service-connected disability pension benefits. 38 
U.S.C.A. §§ 101, 1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 
3.3 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pension

The payment of non-service-connected disability pension 
benefits is provided to veterans who are permanently and 
totally disabled from a non-service-connected disability that 
is not the result of willful misconduct, but only where a 
veteran has the requisite service.  38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b).  

A claimant for VA pension benefits meets the necessary 
service requirements if there is sufficient evidence that he 
served in active military, naval, or air service under one of 
the following conditions: (i) for 90 days or more during a 
period of war; (ii) during a period of war, if he was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; (iii) for a period of 90 consecutive days or 
more, if such period began or ended during a period of war; 
or (iv) for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).

In the case at hand, the veteran served on active duty for 76 
days during World War II, and was honorably discharged from 
service.  A request for Army information dated in November 
1949 cites the reason for the veteran's discharge from 
service as lacking adaptability for military service.

Although the veteran testified that he currently has 
Parkinson's disease, the veteran's separation physical found 
the veteran to be normal and listed no injuries, wounds, or 
diseases.  There is also no indication that the veteran's 
Parkinson's disease began during service, or within the 
presumptive period following service.

Accordingly, the Board finds that the veteran does not meet 
the 90-day threshold required for basic eligibility.  
Furthermore, the Board finds that the evidence fails to show 
that the veteran was discharged with any disability that was, 
or might have been, service-connected.

Because the veteran fails to meet the basic eligibility 
requirements, the veteran's claim must be, and hereby is, 
denied.


II.  Veterans Claims Assistance Act Compliance

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board notes that a letter was sent to the veteran in July 
2003, purporting to inform him of the VCAA elements, listed 
above.  This letter fully provided notice of elements (2), 
(3), and (4).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  With regard to element (4), the Board notes that the 
RO's letter specifically requested that the veteran send any 
additional information or evidence that he felt would support 
his claim, and told him where to send it.  However, the 
letter failed to inform the veteran of what the evidence was 
required to show to support his claim, and it was delivered 
after the RO's initial decision in December 2002 that is the 
basis for this appeal.  Nevertheless, given the totality of 
the circumstances as discussed below, the Board finds that 
the failure to provide timely notice amounts to harmless 
error, as it did not prejudice the veteran or deny him with a 
meaningful opportunity to participate effectively in the 
processing of his complaint.  See Mayfield, 19 Vet. App. at 
128-29.
 
With respect to element (1), the Board notes that the 
December 2002 decision clearly informed the veteran that his 
claim was being denied because he did not have sufficient 
service to qualify for pension benefits strictly as a war 
veteran; as well as describing other ways a veteran could 
qualify for pension benefits, if he lacked 90 days of active 
duty during a time of war.  Having been informed that the 
information he had submitted was insufficient, the veteran 
nevertheless indicated in statements dated June 2003 and July 
2004 that he did not have any additional evidence to submit.  
As such, there is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.  Aside from the rating 
decision on appeal, the statement of the case (SOC) and the 
supplemental SOC (SSOC) each provided the veteran with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking; and the 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  As such, the Board finds 
that the veteran was fully informed of the four elements of 
the VCAA.  
	
The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA acquired service 
records of the veteran as well as post-service VA treatment 
records, and the Board is not aware of a basis for 
speculating that any other relevant private or VA treatment 
records exist that have not been obtained, particularly in 
light of the veteran's two statements that he had no more 
evidence to submit.  Furthermore, the veteran was provided an 
opportunity to testify at a hearing before a Hearing Officer 
at the RO.  He was also given an opportunity for a hearing 
before the Board, but withdrew his request.

The veteran has been afforded the opportunity to submit 
additional evidence, after being told what the evidence must 
show; and, as noted above, the December 2002 decision 
provided the veteran with a list of ways to qualify for non-
service-connected pension benefits, other than 90 days in 
service during a time of war.  However, the veteran has 
failed to submit any additional evidence showing either that 
he had 90 days of active service during time of war, or that 
he should qualify in some other manner; and the veteran has 
twice indicated that he had no more evidence to submit.  
Accordingly, the Board finds that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, when 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The evidence of record definitively shows that the veteran 
did not have sufficient qualifying service to become eligible 
for non-service-connected pension benefits, and the veteran 
has twice indicated that he had no more evidence to submit 
after having been fully informed of what the evidence must 
show; thus, the Board finds that a remand would only serve to 
delay the inevitable denial of the claim, while providing an 
administrative burden to VA with no useful purpose to the 
veteran.

"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims." Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  As such, the Board finds that VA 
has satisfied its duty to notify and to assist the veteran, 
and no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to non-service-connected disability pension is 
denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


